 In the Matterof THE BELMONTPRODUCTS COMPANYandAMERICANFEDERATION OF LABORCase No. R-3981.Deczded July 16, 1942Jurisdiction.tilemanufacturing industryInvestigation and Certification of Representatives-existence of question re-fusal to accord recognition to eithei of competing unions until certified by theBoard, current past oildirectedto be used to deter mine eligibility despite unions'-desire that eligibility be determined as of the date of filing of petition, electionnecessaryUnit Appropriate for CollectiveBargaining-all employees at Company's Toledo,Ohio, plant, excluding supetvsoiy and office employees, stipulation as toMr. Rainey Donovan,for the BoardMr. Edward H. Draheim,of Toledo. Ohio, for the CompanyMr William F Stun,of Toledo, Ohio, for the A F. of L.Mr. Carl C Schmidt,of Toledo, Ohio, for the United.Mr David Karasick,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the A F of L, alleging that a question affecting commerce hadarisen concerning the representation of employees of The BelmontProducts Company, Toledo, Oliio, herein called the Company, theNational Labor Relations Board, herein called the Board, provided foran appropriate hearing upon due notice before J. J Fitzpatrick;`TrialExaminerSaid hearing was held at Toledo, Ohio, on June 24, 1942.The Board, the Company, the A F of L, and United Construction`Yorkers Division of District 50, U MW. A, CIO, herein calledthe United, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issuesThe Trial Examiner's rulings madeat the hearing are free from prejudicial erroi and are hereby affirmed.Upon the entire record in the case, the Board makes the following.42 N L R B, No 100485 486DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF THE COMPANYThe Belmont Products Company, an Ohio corporation, which-main-tains its principal place of business and office at Toledo, Ohio, is en-gaged in the manufacture of flooring tile used principally in UnitedStates naval vesselsAll of its principal raw materials, valued at$15,000 annually, are obtained from States other than the State ofOhioNinety-nine per cent of the Company's finished products, whichare valued at approximately $45,000 annually, are shipped to Statesother than the State of OhioIITHE ORGANIZATIONS INVOLVEDAmerican Federation of Labor, and United Consti uction WorkersDivision of District 50, United Mine Workers of Ameilca, affiliatedwith the Congress of Industrial Organizations, are labor organizations,each of which admits to membership employees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONThe Company will not recognize or bargain with either the A Fof L or the United unless one of them is certified by the BoardA statement of the Field Examiner introduced in evidence at thehearing shows that the A F of L and the United each represents asubstantial number of employees in the unit hereinafter found appro-priate 11The Field Examiner reported that the A F of L submitted 45 application cards, allbearing genuine signatures, of which 39 were dated between March 26 and 29, 1942, and 6undated , and that the United submitted 24 designation cards, all of which boregenuinesignaturesand were dated between March 23 and 26, 1942The Field Exiininei furtherreported that the Company submitted 2 pay rolls, one dated May 20, 1942, and the otherdated June 1, 1942 , that on May 20, 1942, the plant of the Company was not in operationbut the pay roll of that date listed the employees who had temporarily been laid off andwhom 'the Company stated would probably be c'illed upon resumption of opeiitionsTheCompany's pay roll of May 20, 1942 showed a total of 29 production employees, 8 of whomwere working on that date, and 21 of whom were listed as temporarily laid offOf the 45membership application cards submitted by the A F of L , the names appearing on 20 ofthese cards also appeared on the pay ion of the Company of May 20, 1942, and of the 24designation cards submitted b} the United, the names appearing on 6 of the cards alsoappeared on the payrollof the Company of that dateFive of the A F of L and Unitedcards were duplicatesOn June 1, 1942, the Company had resumed.operations and its payroll of that date showed a total of 14 production employeesOf the 4;, membership apph-cation cards of the A F of L , the names of 10 of the signers appeared on the pay, roll of theCompany for June 1, 1942, and of the 24 designation cards of the United, the n'ime of 1signerappeared on the pay roll of that dateThe person who had signed the United cardhad also signeda membership application card of the A F of L The cards submitted to theField Examiner by the United as proof of its claim of representation designated the "UnitedConstruction Workers Organizing Committee, C I 0 ," herein called the Committee, as bar-gainingagentNotice of hearing was served upon the Committee and its representativeappeared at the hearing and testified that the United Construction Workers Divis.on of iiTHE BELNIONT PRODUCTSCOMPANY487We find that a question affecting commerce has allsen concelmug therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and- (7) of the National Labor Rela-tions Act.IVTHE APPROPRIATE UNITIn accordance with a stipulation of the patties, we find that allemployees of the Company at its Toledo, Ohio, plant, excluding supei -visory and office employees, constitute a' unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9. (b) ofthe ActV THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning repiesentation which has allsencan best be resolved-by an election by secret ballotThe A. F. of Lrequested that eligibility to vote be deteimined as of the date of itspetition which was filed Apiil 1, 1942, and the United stated-that ithad no objection to that eligibility date.The Field Examiner's state-ment as noted in the margin 2 shows that the plant was not in open ationon May 20, 1942, but the record does not show when operations ceasedand when, prior to June 1, 1942, operations weie resumedThe Com-pany takes the position that a current pay roll should be used becauseof the large turnover of employeesThe president of the Companytestified that he expected an increase in business in the next 60 or 90days, but that he could not estimate the extent of such an increase, andhe further testified that the Company contemplates I ecalling all itsold employees at such time, as its business may be increasedUnderthese circumstances, -%1 e shall diiect that the employees of the Com-pany eligible to vote in the election shall be those in the appi opi lateunitwho were employed during the pay-loll period immediately pre-ceding the date of the Diiection of Election herein, including thoseemployees who weie not working but weie temporarily laid off at thetime the Company ceased operations on or befoie May 20, 1942, sub-ject to the limitations and additions set forth in the Diiection,District 50, United Mine Woikers of Ameilca,affiliated with the Congress of Industrial01 ganvations,had become the successor of the Committee,that all the members,personnel,officers, and finances of the Committee had been taken over by the United , that new cardsdesignating the United rather than the Committee as bargaining agent had not yet beensigned , and that application for a charter from the United had been made and that a charterhad been granted but had not yet been receivedWe find that the United has made q suffi-cient showing of interest to participate in this proceedingwe are not here concerned, nordo we make any finding,with respect to the question whether or not the status of theUnited is that of successor to the Committee2 See footnote1, supra 488ciDECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Laboi Relations Act,and pursuant to Aiticle III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation oidered by the Board toascertain representatives for the purposes of collective bargaining withThe Belmont Products Company,' Toledo, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, undei the diiec-tion and supervision of the Regional Director for the Eighth Region,acting in this matter as agent for the National Labor Relations Boaidand subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove, who were employed at the Company's Toledo, Ohio, plant dur-ing the pay-roll period immediately pieceding the date of this Direc-tion, including any such employees who did not work dining saidpay-roll-period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,and also including employees who did not woik but were temporarilylaid off upon cessation of the Company's opeiations on or before May20, 1942, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by AmericanFederation of Labor, or by United Construction Workers Division ofDistrict 50, United Mine Workers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining, or by neitherMR GERARD D REILLY took no part in the consideration of the aboveDecision and Direction of Election